The opinion of the court was delivered by
Stiles, J.
The respondent bank had upon it the burden of showing that the check for S600, which it had paid as the genuine check of the appellant, was in fact his check. The payee of the check, a married woman, was called as a witness and testified to the fact that the check was signed by appellant in her presence, and immediately delivered to her. The check was not payable until six months after its date; at the end of that time she presented it and received the amount it called for from the respondent.
Some questions were asked her about the amount of property she had at the time the check was made and paid, which were without any earthly relevancy to the case. These the court allowed, and much stress is laid upon the error thus committed. But it is impossible to see how the testimony could have had any effect upon the jury one way or the other. Its admission would not justify a reversal.
The next error assigned is that of admitting.the testimony of the same witness showing how the acquaintance between herself and appellant commenced and progressed until it ended in criminal intercourse between them, which was discovered by her husband and was remunerated by the delivery of the check in question. The case resolved itself into a pure question of forgery, appellant asserting that he had never signed the check, and the bank contending that he had. There was enough dissimilarity between the check and some five hundred others which were admitted to be genuine, which wei’e produced, to raise a serious doubt whether it was not a forgery. If forged, the payee was clearly the forger, or the knowing utterer of the *481instrument. Thus a sharp issue was before the jury, and it was not error for the court to admit evidence tending to show a state of things which would render it probable that this man should have given this woman a check. There were some entirely unnecessary details, but upon the whole Ave are not satisfied that any prejudicial matters Avent to the jury. When there is a charge of fraud in the procurement of a note, bond, bill, check, etc., or of forgery in its execution, a very lai’ge latitude is allowed to courts in the matter of admitting testimony to show the relations of the parties. Robb v. Mann, 11 Pa. St. 300; Olmsted v. Hoyt, 11 Conn. 375; Burkholder v. Plank, 69 Pa. St. 225.
The appellant had caused photographs of the disputed signature and of certain genuine signatures to be made on paper, so that all the signatures were close together. These the court rejected as immaterial and irrelevant. Photography has come to be a well recognized aid to judicial investigation; but there Avould seem to be no call for its use in such a case as the present one. The disputed signature was present, as were also some five hundred concededly genuine ones, so that some regard for convenience of comparison could be the only object to be gained. Where, as in Luco v. United States, 23 How. 515, the genuine signatures to be compared are so. situated that they cannot be brought into court, or cannot be taken to an appellate court, the photograph becomes an almost perfect substitute for the original, and if taken Avith proper care is always received. Leathers v. Salvor, etc., Co., 2 Woods, 680; Rogers, Expert Testimony, § 140.
Certain enlarged copies or magnified photographs of the same signatures were also offered, and they were rejected, because upon examination of the photographs, the court decided that they had not been made with the requisite care. We cannot undertake to reverse this ruling of the court, which was probably based somewhat upon the ap*482pearance of- the photographs themselves, because the copies are not in the record, they having been lost.
Complaint is made of several of the court’s charges. The charge, taken as a whole, was perfectly fair, and gave to the jury clearly the real issues they were to determine. The alleged errors are more in the nature of verbal criticisms than substantial objections. The imagination must be drawn upon to argue prejudice from the court’s telling the jury that interested witnesses are less likely to be honest and fair than those who are disinterested; or, that one who saw a man sign a check was a better witness of the fact of signing than a mere expert in handwriting who did not see the signing. Nor was there error in charging that a bank need not regard the handwriting in the body of the check it pays, but must know that of the signature only. Redington v. Woods, 45 Cal. 406.
Several errors suggested do not seem to have existed, as the record shows the transactions.
Judgment affirmed.
Anders, C. J., and Scott and Dunbar, JJ., concur.
Hoyt, J., not sitting.